Title: From James Madison to Anthony Merry, 9 April 1805
From: Madison, James
To: Merry, Anthony


Sir,
Department of State April 9th. 1805
I have the Honor to enclose Copies of the respective Depositions of John Gilpin and Benjamin M. Smith, concerning the Impressment of Martin George from the Schooner Henrietta of Alexandria, and of Elisha Morris and Peter Douglass from the Brig Traveller of Providence, by the British Sloop of War Busy, Captain Byam; both cases being attended with Circumstances of high Aggravation. The Busy, as you may know, Sir, lately arrived and anchored nearly opposite the City of New York; and Information having been given on oath to the Deputy Mayor, in the Absence of the Mayor, that she had on board a number of impressed Men, who were Citizens of the United States, being the greater Part of the Crew of the Ship Manhattan of New York, which had been previously captured and sent to Bermuda by the Busy, the Correspondence, Copies of which are enclosed, took Place between the Deputy Mayor and the British Consul General Mr. Barclay.
That the Courtesy of an Application to the Consul General was used, considering the number of our Citizens Known to be detained on board the Busy, and her Position at the Time, cannot fail to prove to you, how habitually none but the mildest Measures are resorted to against those who hold the Commissions of His Britannic Majesty, and the Reluctance with which such a Course would be changed when it is compelled. But, Sir, this Forbearance was certainly carried to the utmost Limit after the unsatisfactory Letter of Mr Barclay of the 7th. of March, and after the Deputy Mayor had received Intelligence, that the Busy was about to sail without releasing the Men. In that Letter, you will be surprized to find Mr. Barclay the Medium of an overture to commute the forcible Detention of Citizens of the United States in their own Country, by a foreign Officer, for a Release of the Consequences of a Capture which both himself and the officer must have been aware had been rashly made by the latter; and this Surprize will not admit of a Diminution, when their Detention is in the same Letter attempted to be justified by the Request of the Charterers of the Manhattan, and by the Consideration that the impressed Men were obligated to return in her, added to the alleged Responsability of Captain Byam to enable them to do so. It would be obvious, that if, as is admitted, there was no Room for the Detention of the Manhattan, after her Arrival at Bermuda, and that the only Portion of the Adventure deemed suspicious is Part of the Cargo, and as the Capture was made “a little to the Northward of Bermuda” a greater Respect for the Interest of the Concern would have been manifested by not bringing the Men away from their Ship. It is equally evident that if the Charterers of the Manhattan could have authorized Captn. Byam to Keep them on board the Busy, in order to their being hereafter put on board their own Ship, the Period of the constrained Service would have been doubled, or the Hope of Release from the Busy altogether frustrated, so far as might depend upon Captain Byam, whose Sense of Justice neither restrained him from taking the Men from the Henrietta and Traveller, with their Protections in their Hands, and doubtless others also as his sailing Master avowed to Captn. Gilpin, was the Case; nor induced him to put them on shore with the Crew of the Manhattan, at New York. How far the Disposition of such an officer to comply with what was represented to be intended with Respect to the Crew of the Manhattan could be relied upon, must be evident: and considering the Incompatibility of such a Conduct as his has been, with the Spirit of Amity between the Two Nations, and its Tendency to exasperate the public Feelings in the United States, always alive on the Subject of Impressments, it might be deemed no more than Justice, that his Government should, by animadverting upon it in the Manner it merits, secure us from a Repetition.
The Principles, laid down by Mr. Barclay, are in other Respects, such, as if admitted, would exceedingly derogate from the Respect, which every Independant Government owes to itself. The United States cannot accede to the Claim of any Nation to take from their Vessels, on the high Seas, any Description of Persons excepting Soldiers in the actual Service of an Enemy; their Seamen are not bound to have written or other Evidence of their being Citizens, when at Sea in their own Vessels, any more than those of Great Britain are bound to have it or actually provide themselves with it: much less is it necessary to prove a Person to be a Citizen of the United States, who having been impressed at Sea out an American Vessel, happens to be brought back in a foreign Ship of War: and still less is it necessary to prove that he is not a British Subject, which, besides shifting the Burden of Proof from those on whom, according to general Principles, it ought to rest, and implying the Proof of a Negative, would authorize the general Practice of Impressment and the inadmissible Pretention that British Seamen, voluntarily engaging on board our Merchant Vessels, might not be as much kept to their Engagements, as American Seamen engaging on board British Ships of War are constantly held to their’s, with the acknowledged Sanction of the British Government, tho the Citizens of the United States cannot enter into foreign belligerent Service without violating the Laws of their Country.
But the Reverse of all this is deducible from the Observations of Mr. Barclay; and it was the more necessary to state with Precision how far they were opposed by the Sentiments of this Government, as the Deputy Mayor, who from the Emergency of the Case could not act under express Instructions from the National Executive, has given Occasion for an Inference, which was drawn by Mr. Barclay, of a Concession of the double Right in British Commanders, first to decide who are British Subjects on board American Vessels, and then to transfer them by Force to their own.
I am sorry to be obliged, before I close this Letter, to notice a very unexpected and unwarranted assertion made by Mr. Barclay, that there are as many British Subjects cloathed with Certificates from our Custom Houses as Americans; an Assertion in itself so manifestly incredible and disrespectful, that it may be safely left for its Comment to your own Candor. I have the Honor to be &ca. &a.
(Signed) James Madison
